                                                           1                                                               JS-6
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                           UNITED STATES DISTRICT COURT
                                                           9                      CENTRAL DISTRICT OF CALIFORNIA
                                                          10
                                                          11 DAVID DARSOW, an individual,             CASE No.: 8:19-cv-01252-JLS-JDEx
                                                          12              Plaintiff,
                                                          13        v.                                JUDGMENT
                                                          14 WELLS FARGO BANK,
                                                             NATIONAL ASSOCIATION; and
                                                          15 DOES 1 through 10 inclusive,
                                                          16              Defendants.
                                                          17
                                                          18
                                                          19        The Motion to Dismiss the Complaint, filed by defendant WELLS FARGO
                                                          20 BANK, N.A. (“Wells Fargo”), came on regularly for hearing on August 30, 2019,
                                                          21 in Courtroom 10A of the above-entitled court, the Honorable Josephine L. Staton,
                                                          22 presiding. The Court, having read and considered the Motion, the Request for
                                                          23 Judicial Notice, the Complaint, the Opposition and Reply papers, oral argument,
                                                          24 and good cause appearing, granted the Motion in full with prejudice and without
                                                          25 leave to amend in a written order dated September 3, 2019.
                                                          26 ///
                                                          27
                                                             ///
                                                          28

                                                                                                      1
                                                           1        WHEREFORE, IT IS HEREBY ORDERED AND ADJUDGED AS
                                                           2 FOLLOWS:
                                                           3        1.    Judgment is hereby entered in favor of Wells Fargo and against
                                                           4 Plaintiff; and
                                                           5        2.    Plaintiff shall take and recover nothing from Wells Fargo.
                                                           6
                                                           7
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8
                                                           9 DATED: September 04, 2019
                                                                                                   THE HON. JOSEPHINE L. STATON
                                                          10                                       UNITED SATES DISTRICT JUDGE
                                                          11
                                                          12
                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                                                      2
